 Case 18-01297     Doc 661    Filed 02/12/20 Entered 02/12/20 12:42:12      Desc Main
                               Document     Page 1 of 1




                   IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF IOWA


IN RE:                                      Chapter 11

                                            Case No. 18-01297

VEROBLUE FARMS USA, INC., et al.,
                                            ORDER APPROVING STIPULATION
                                            REGARDING CASE CLOSURE
                DEBTORS.




         This matter comes before the Court upon the Stipulation Regarding Case

Closure. The Court finds that the terms of the Stipulation are reasonable and

should be approved.

         IT IS THEREFORE ORDERED that the Stipulation Regarding Case

Closure is approved. As a result of the stipulation, the need to brief the issue is

moot.

         Dated and Entered:

     February 12, 2020




                                                    U.S. BANKRUPTCY JUDGE
